ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 58
STUART JAY ROBINSON
                                                                                              *     September Term, 2021

                                                                                   ORDER

                    Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Stuart Jay Robinson, to transfer the Respondent to disability

inactive status, it is this 1st day of February, 2022


                    ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it

is hereby GRANTED, and the Respondent, Stuart Jay Robinson, is hereby transferred to

disability inactive status pending further order of this Court, and it is further


                    ORDERED, that the Clerk of this Court shall remove the name of Stuart Jay

Robinson from the register of attorneys in this Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                     /s/ Robert N. McDonald
                       2022-02-01
                                                                                           Senior Judge
                       11:49-05:00



Suzanne C. Johnson, Clerk